Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) -

706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.ussio.gav/patenypatenis-farms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

3. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10079665 . although the claims at issue are not identical, they are not patentably distinct from each other because applicant's claims 1-20 of patent number discloses : a base slalom, comprising: a transmitter configured to transmit a configuration for a first set of sub-bands for transmission of physical downlink control channels (PDCCHs), wherein a sub-band from the first set of sub-bands includes a first predetermined number of consecutive frequency resource blocks (RBs) in a downlink (DL) system bandwidth (VV) and the first predetermined number of RBs is independent of the DL system BW, and a configuration for a maximum number of repetitions for a transmission of physical , data channel (PDSCH-4} time units: and a receiver configured to receive a
first channel slate information (CS) report, wherein the first CSI report is computed over the first set of sub-bands for PDCCH transmissions and is defined based on the maximum number of repetitions for the PDSCH transmission over the number of time units

wherein the receiver is additionally configured to receive a second CSI report, the second CSI report computed over a second set of sub-bands, a sub-band from the second set of sub-bands including a second predetermined number of frequency consecutive RBs in the DL system BW, the second predetermined number of consecutive ABs depending on the DL system BW, arid wherein the second OS! report is defined based on a single repetition for the PDSCH transmission time unit)

wherein the first CSI report is received in a first physical uplink shared channel (PUSCH) and always includes only first channel quality information (CO), and wherein the second CS! report is received in a second PUSCH and includes both 4 second CQH and precoding matrix indicator (PRD  a rank indicator (AD:

wherein the first CS] report includes a first wideband channel quality information (COB that is computed over the sub-bands in the first set of sub-bands and is represented by 4 binary elements that provide an index ta an efficiency value in a first table;

wherein the receiver is additionally configured to receive a second CSI report, wherein the second CSI report includes a second wideband COI that is computed over sub- bands in a second set of sub-bands and is represented by 4 binary elernents that provide an index of an efficiency value in a second table, and wherein all efficiency values in the first table are included in the second table with the exception of an
efficiency value in the first table that is smaller than a smartest efficiency value in the second table;

wherein the first CSI report also includes a number of sub-band CQI, each sub-hand CGH computed over a sub-band from the first set of sub-bands, and each sub-band CO} is represented by 2 binary elements that provide an offset lo the index;

wherein the transmission of a physical downlink shared channel (PDSCH) transmission in each sub-band from the first set of sub- bands is with a number of repetitions that is smaller than the maxi-mum number of repetitions time units and each sub-band CH is defined over the maximum number of repetitions time units; and

wherein the number- of sub bands in the first set of sub bands is two and the number of sub band CCQ) s one a physical downlink shared data channel (PDSCH) transmission is with repetitions, each repetitions is over a time unit, and a maximum number of repetitions is the same as the nurnber of time units:

Applicant's claims 1-20 broaden the scope of the patent of claims 1-20 by eliminating wherein a sub-band from the first set of sub-bands includes a first predetermined number of consecutive frequency resource blocks (REs) in a downlink (DL) system bandwidth (BY¥} from the claims 1-20 of patent number . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 186 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art

This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have in fact been patented.

4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed
publication, or in public use, on sale, or otherwise available to the public
before the effective filing date of the claimed invention. Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by anticipated by LG Electronics, “ Considerations on CSI reporting reduction for LC UEs’”.

For claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by anticipated by LG Electronics, “ Considerations on CSI reporting reduction for LC UEs’. Discloses a system/method comprising :
a transceiver configured of receive a physical downlink control channel (PDCCH) according of one or more numbers of repetitions: and a processor configured to determine a number of repetitions for a PDCCH reception, wherein the transceiver is
further configured to transmit an indication for the number of repetitions ( See section 2,
2.3 and 2.4),
wherein the number of repetitions is from a predetermined set of numbers of repetitions
(See section 2.4},
wherein: the transceiver is further configured to receive a configuration for a subset of
numbers of repetitions from a predetermined  of numbers of repetitions (See section
2,239 and 2.4); and the processor is further configured to determine the number of
repetitions from the subset of nurnbers of repetitions (See section 2, 2, 3 and 2.4}.
wherein the PDCCH reception is within a sub-band of a downlink bandwidth (See
section 2, 2.1 and 2.4.
wherein the POCCGH reception is within a set of resource blocks of the sub-band (See
section 2.7}.
wherein: a PDOCCH includes 4 downlink control information (DCH format scheduling a
reception of a physical downlink shared channel (PDSCH), and the DC! format includes
4 field indicating a sub-band, from a set of sub-bancs of a downlink bandwidth, for the
PDSOH reception’ See section 2, 2.3 and 2.4}.

, wherein: the processor Is further configured lo determine a channel quality indicator
(CGD for a reception of a physical downlink shared channel (PDSCH): and the
transceiver is further configured to transit the CGH See section 2, 2.35 and 2.4). Claims 9-20 are rejected for the same reason as in claims 1-7.

5. Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
 For double patenting rejection,  applicant argues Pending Claim 1 of the subject application is directed to a UE configured to “receive a physical downlink control channel (PDCCH) according to one or more numbers of repetitions” and “determine a number of repetitions for a PDCCH reception,” then report that number of repetitions (“transmit an indication for the number of repetitions’). This combination of features is completely different from those recited in Claim 9 of the ’655 Patent. Claim 9 of the ’655 Patent does not require that the number of repetitions of the PDCCH required to receive the PDCCH be reported. 
This argument is not found to be persuasive. Applicant’s attention is directed claims 1-20 of the patent wherein it teaches a UE configured to “receive a physical downlink control channel (PDCCH) according to one or more numbers of repetitions” and “determine a number of repetitions for a PDCCH reception.

  For 102(a1) rejection, applicant argues the reference does not teaches a UE configured to “receive a physical downlink control channel (PDCCH) according to one or more numbers of repetitions” and “determine a number of repetitions for a PDCCH reception,” then report that number of repetitions! (“transmit an indication for the number of repetitions”. This argument also is not found to be persuasive. Applicant’s attention is directed at section 2,2.3 and 2.4 wherein it teaches a UE configured to “receive a physical downlink control channel (PDCCH) according to one or more numbers of repetitions” and “determine a number of repetitions for a PDCCH reception,” then report that number of repetitions! (“transmit an indication for the number of repetitions”.

6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476